J   -A03007-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
HOUSING OPPORTUNITY PARTNERS                        IN THE SUPERIOR COURT OF
REO, LLC, A DELAWARE LIMITED                              PENNSYLVANIA
LIABILITIES COMPANY

                           Appellee

                      v.

CHARLES K. JACKSON &
BRENDA R. JACKSON

                           Appellants                    No. 768 MDA 2016


                   Appeal from the Order Entered May 2, 2016
                 In the Court of Common Pleas of Berks County
                         Civil Division at No(s): 13-1961


BEFORE:     LAZARUS, J., STABILE, J., and DUBOW, J.

MEMORANDUM BY LAZARUS, J.:                               FILED APRIL 04, 2017

        Charles K. Jackson and Brenda    R.   Jackson (the Jacksons) appeal from

the order entered in the Court of Common Pleas of Berks County, which

granted summary judgment in favor of Housing Opportunity Partners REO,

LLC (Housing     Opportunity). Upon review, we affirm.

        The trial court summarized the facts of this matter as follows:

        On December 6, 1996, [the Jacksons] executed a promissory
        note ("Note") and Mortgage on the property at 1326 Carbon
        Street, Reading, Pennsylvania 19601 ("Property").        Both
        documents were recorded in the Berks County Recorder of Deeds
        on December 12, 1996. The Lender was National Penn Bank.
        On November 29, 2011, the Mortgage and Note were assigned
        to U.S. Bank National Association, as Trustee of the Security
        National Mortgage Loan Trust 2005-1 ("U.S. Bank").        The
        Assignment was recorded in the Berks County Recorder of Deeds
        on December 13, 2011.
J   -A03007-17


        U.S. Bank filed a [c]omplaint for mortgage foreclosure against
        [the Jacksons] on February 12, 2013. It alleged [the Jacksons]
        defaulted under the Mortgage by failing to make payments due
        December 21, 2007[,] and each month thereafter. Service of
        the Complaint and Urgent Notice regarding the mortgage
        foreclosure diversion program was made upon Defendants on
        February 14, 2013. [The Jacksons] filed an [a]nswer to the
        [c]omplaint on March 19, 2013. The [a]nswer consisted of
        admissions, general denials-mostly regarding the calculation of
        sums alleged to be due-and affirmative defenses that consisted
        of conclusions of law. On April 1, 2013, Housing Opportunity
        replied to the new matter.
        On August 29, 2013, a   [p]raecipe for [v]oluntary [s]ubstitution
        of [p]laintiff was filed naming Housing Opportunity as the new
        [p]laintiff on the grounds that the Mortgage and Note were
        assigned to [Housing Opportunity] by assignment dated July 26,
        2013[,] and recorded on August, 15, 2013.
        On December 30, 2013, [Housing Opportunity] filed its motion
        for summary judgment with a certificate indicating service had
        been made on [the Jacksons'] counsel on December 2, 2013.
        With no answer to the motion for summary judgment having
        been filed, [Housing Opportunity] filed a motion to grant [its]
        motion for summary judgment on October 7, 2014.            The
        Honorable Timothy J. Rowley, on behalf of the undersigned,
        granted summary judgment on October 10, 2014.
        Alleging champerty, [the Jacksons] filed a [p]etition to [s]et
        [a]side [s]ummary [j]udgment on October 24, 2014.     .  Judge
                                                                  .   .


        Rowley granted the [petition], vacated the October 10, 2014
        summary judgment order, ordered defendant to file an answer
        to the motion for summary judgment and brief within 30 days,
        and scheduled oral argument on the motion for summary
        judgment, [which] was ultimately scheduled for May 2, 2016.
        After May 2, 2016[,] argument, which was held on the record,
        the court granted the [Housing Opportunity's] [m]otion for
        [s]ummary [j]udgment.
Trial Court Opinion, 6/14/16, at 1-3 (footnote omitted).

        This appeal followed, in which the Jacksons raise the following issue

for our review:


                                     -2
J   -A03007-17


        Did the court of common pleas commit error when it granted
        summary judgment for [Housing Opportunity] when [Housing
        Opportunity] had clearly committed champerty when it
        substituted itself as plaintiff in ongoing litigation, thereby
        preventing the relief sought from being granted?
Brief of Appellant, at 4.

        We begin by stating our standard and scope of review of an order

granting summary judgment:

        Our scope of review is plenary, and our standard of review is the
        same as that applied by the trial court.  .   An appellate court
                                                      .   .


        may reverse the entry of a summary judgment only where it
        finds that the lower court erred in concluding that the matter
        presented no genuine issue as to any material fact and that it is
        clear that the moving party was entitled to a judgment as a
        matter of law. In making this assessment, we view the record in
        the light most favorable to the non-moving party, and all doubts
        as to the existence of a genuine issue of material fact must be
        resolved against the moving party. As our inquiry involves solely
        questions of law, our review is de novo.
        Thus, our responsibility as an appellate court is to determine
        whether the record either establishes that the material facts are
        undisputed or contains insufficient evidence of facts to make out
        a prima facie cause of action, such that there is no issue to be
        decided by the fact -finder. If there is evidence that would allow
        a fact -finder to render a verdict in favor of the non-moving
        party, then summary judgment should be denied.
LEM 2Q, LLC v. Guar. Nat. Title Co., 144 A.3d 174, 178 (Pa. Super. 2016)

(en banc) (citation omitted).

        The issue presented in this matter is whether Housing Opportunity is

properly   a   party to this case via the assignment from U.S. Bank.         It   is

undisputed that Housing Opportunity was assigned the interest that U.S.

Bank held in the property. Accordingly, the only issue before us is whether




                                      -3
J   -A03007-17



the assignment was champertous, which can be determined as                 a   matter of

law instantly.

        An agreement meeting the definition of champerty is "one in which a

person having otherwise no interest in the subject matter of an action

undertakes to carry on the suit at his own expense in consideration of

receiving   a     share of what is recovered." WFIC, LLC v. LaBarre, 148 A.3d

812, 818-19 (Pa. Super. 2016) (quoting Belfonte v. Miller, 243 A.2d 150,

152 (Pa. Super. 1968)).

        Instantly, it cannot be said that Housing Opportunity "otherwise had

no    interest"   in   this case prior to the assignment of U.S. Bank's interest in the

property, since the entire interest was transferred to Housing Opportunity

(presumably in          a   transaction in the ordinary course of the business of these

institutions).         Housing Opportunity is merely the latest assignee and owner

of the Mortgage and Note,                a   fact that the Jacksons do not dispute.

Accordingly, Housing Opportunity is the real party in interest in this matter

and the Jacksons' argument is without legal merit. LEM 2Q,             supra.
        Order affirmed.

Judgment Entered.




J    seph D. Seletyn,
Prothonotary


Date: 4/4/2017


                                               -4